Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-7 and 10-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Panagiotou et al. (US6143370).
Regarding claim 1, 6 and 10-11, Panagiotou teaches a coating device for coating medical devices with a polymeric  solution (abstract) comprising a coating chamber (Fig.3). The coating chamber can be maintained under a vacuum during coating (col. 4, lines 22-36).  Although it is not stated it is inherent that the sealed chamber must in some way be “openable” in order to provide a device to be coated and to remove said device after coating and it must be “sealable” in order to provide vacuum conditions during coating. Further a therapeutic agent is provided through a supply line (22) in communication with the chamber and with an atomizer (24) for atomizing the therapeutic agent.  Further it is not directly stated but the only mention of a vacuum in the prior art is in the cited portion above wherein in the same sentence it is stated that the reactor or chamber may be exhausted though a connection (34).  
Regarding claim 2, the vacuum means of the prior art is directly responsible for the pressure conditions inside the chamber of the prior art. The prior art further states that solvent evaporation (i.e., drying) “can be accomplished if… the ambient pressure is significantly low” (col. 1, lines 23-56). Therefore the vacuum means functions as a drier and is in communication with the vacuum connection (34) in such a manner to cause drying in the amount of time it is employed in the prior art.
Regarding claim 7, the tube carrying the therapeutic agent is necessarily in contact with a reservoir and can also be considered a reservoir itself, wherein it would reasonably be capable of being filled by at least some non-specific “dispensing device”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panagiotou et al. (US6143370). 
Regarding claims 12 and 17, the teachings of Panagiotou are as shown above. Panagiotou fails to teach the material flexibility of the chamber employed. However, generally speaking, there would be two common descriptions of materials that could be used, those being rigid materials and flexible ones.  Given a limited number of possibilities (rigid or flexible), with materials providing predictable solutions expected to succeed for the purpose of constructing a chamber wall, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to choose either rigid or flexible materials for the chamber wall as a mere engineering choice of materials based on a multitude of possible factors including cost, mass, scale and cleanability among others.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5, 13-14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panagiotou et al. (US6143370)  as applied to claims 12 and 17 above and further in view of Kurono et al. (USPGPub 2007/0218197).

Regarding claim 4, the heating panels in the invention of Panagiotou can reasonably be considered to be part of the drier, especially given the statement of the prior art that evaporation (and therefore drying) is directly affected “if the temperature of the surrounding is sufficiently high” (abstract).
Regarding claim 5, the drier of the prior art is able to communicate heat from chemical reactions in the chamber through the exhaust port as described above.
Regarding claim 13, the vacuum lid of Kurono further has a receiving edge as shown in the figures which may further comprise a sealing means such as an O-ring [0041-0044], wherein the base of Panagiotou provides support for all of the items listed including the object to be coated (30).
Regarding claim 14, although it is not stated, it would be reasonably envisaged by one of ordinary skill in the art that some means of electricity is provided to operate the atomizer of Panagiotou either using AC power or DC power and given a limited number of possibilities it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to choose either with a reasonable expectation of success.  See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.  Given that under either condition the atomizer must function, it can be said that the connection of power to the device compartment is “operable to communicate a source of electrical power to the device 
Regarding claims 19 and 20, if the vacuum lid were the top portion of Panagiotou, then the vacuum source line would be both adjacent to the top portion given that it stem from a sidewall and also spaced apart from the top portion.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panagiotou et al. (US6143370) and Burghard et al. (US8551555).
Regarding claim 8, the teachings of Panagiotou are as shown above.  Panagiotou fails to teach wherein the atomizer is a nebulizer. However, Burghard teaches that in the nebulizers are a known form of atomizer used in the provision of medical coatings (col. 8, line 63 through col 9. Line 34). Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the nebulizer of Burghard as the atomizer of Panagiotou because Burghard shows that his nebulizer type atomizers are suited for the deposition of medical coatings.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panagiotou et al. (US6143370) and Burghard et al. (US8551555) as applied to claim 8 above and further in view of Fredrickson et al. (USPGPub 2007/0254091).
Regarding claim 9, the teachings of Panagiotou are as shown above. Panagiotou fails to teach wherein the nebulizer used is an ultrasonic nebulizer.  However, Fredrickson teaches that a known method of operating atomizers in the medical device coating field is to use one that vibrates at ultrasonic frequencies [0039]. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a specifically ultrasonic vibrating type atomizer as guided by Fredrickson as the type of nebulizing atomizer Panagiotou in view of Burghard because Fredrickson shows that ultrasonic vibrating atomizers are suitable for use in the medical device coating field.
Allowable Subject Matter
Claims 15-16 and 21-29 were objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Reasons for allowance will be provided upon allowance of all remaining claims in the current application.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW J BOWMAN/Examiner, Art Unit 1717